                                          Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 1 of 20




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ALICIA REYNA,                                      Case No. 20-cv-01666-BLF
                                   8                    Plaintiff,                          ORDER GRANTING DEFENDANTS’
                                                                                            MOTIONS TO DISMISS WITH LEAVE
                                   9             v.                                         TO AMEND IN PART AND WITHOUT
                                                                                            LEAVE TO AMEND IN PART;
                                  10     WESTROCK COMPANY, et al.,                          TERMINATING WESTROCK
                                                                                            CALIFORNIA LLC’S MOTION TO
                                  11                    Defendants.                         DISMISS AS MOOT
                                  12                                                        [Re: ECF 28, ECF 29]
Northern District of California
 United States District Court




                                  13
                                              Plaintiff Alicia Reyna brings this putative class action against her employer WestRock
                                  14
                                       Services, LLC, her employer’s parent company, WestRock Company, and five of her employer’s
                                  15
                                       corporate affiliates for violations of California’s Labor Code and Unfair Competition Law. See First
                                  16
                                       Amended Class Action Complaint (“FAC”), ECF 25.
                                  17
                                              Before the Court are two motions: (1) Defendants’ Motion to Dismiss Plaintiff’s First
                                  18
                                       Amended Complaint Pursuant to Federal Rule of Civil Procedure 12(b)(6) (“Motion”) at ECF 28
                                  19
                                       and (2) Defendant WestRock California LLC’s Motion to Dismiss Pursuant to Federal Rule of Civil
                                  20
                                       Procedure 21 at ECF 29. The Court heard oral arguments on July 23, 2020 (the “Hearing”). For
                                  21
                                       the reasons stated below, Defendants’ Motion to Dismiss under Fed. R. Civ. P. 12(b)(6) is
                                  22
                                       GRANTED WITH LEAVE TO AMEND IN PART, WITHOUT LEAVE TO AMEND IN PART.
                                  23
                                       WestRock California LLC’s Motion to Dismiss Pursuant to Fed. R. of Civ. P. 21 is TERMINATED
                                  24
                                       AS MOOT.
                                  25
                                         I.   BACKGROUND
                                  26
                                              The FAC provides frustratingly little background about Plaintiff, Defendants, or Plaintiff’s
                                  27
                                       experience as an employee. Plaintiff alleges that she is “female resident of the State of California.”
                                  28
                                             Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 2 of 20




                                   1   FAC at 4 (¶ 3). She has been a non-exempt employee in Salinas, California from approximately

                                   2   February 11, 2019 to present and her paystubs identify “WestRock Services, LLC, located at 1000

                                   3   Abernathy Road NE, Atlanta, GA 30328” as her employer. Id. at 4 (¶ 3), 6-7 (¶ 14). Plaintiff alleges

                                   4   that seven Defendants jointly employ her: (1) WestRock Services, LLC (identified as her employer

                                   5   on her paystubs); (2) WestRock Company (the parent entity); and (3) WestRock Consumer

                                   6   Packaging Group, LLC, WestRock MWV, LLC, WestRock California LLC, WestRock CP, LLC,

                                   7   and WestRock Packaging Systems, LLC (affiliate entities of WestRock Services, LLC). According

                                   8   to Plaintiff, “WestRock Group” is comprised of “WestRock Company […] and all of its

                                   9   subsidiaries.” Id. at 6 (¶ 13.b). 1

                                  10             Plaintiff seeks to represent a class of “all current and former non-exempt employees of

                                  11   [Defendants] in the State of California at any time within the period beginning four (4) years prior

                                  12   to the filing of this action and ending at the time this action settles or proceeds to final judgment.”
Northern District of California
 United States District Court




                                  13   FAC at 9 (¶ 24).      She brings nine causes of action under California law: (1) Failure to Provide

                                  14   Required Meal Periods; (2) Failure to Provide Required Rest Periods; (3) Failure to Pay Overtime

                                  15   Wages; (4) Failure to Pay Minimum Wages; (5) Failure to Pay All Wages Due to Discharged and

                                  16   Quitting Employees; (6) Failure to Maintain Required Records; (7) Failure to Furnish Accurate

                                  17   Itemized Wage Statements; (8) Failure to Indemnify Employees for Necessary Expenditures

                                  18   Incurred in Discharge of Duties; and (9) Unfair and Unlawful Business Practices. See generally,

                                  19   FAC. Plaintiff also brings a representative action for civil penalties under California Private

                                  20   Attorneys General Act of 2004 (“PAGA”). Id. at 23-24 (¶¶ 77-81).

                                  21       II.   LEGAL STANDARD
                                  22             “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  23   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation Force

                                  24   v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d 729, 732

                                  25   (9th Cir. 2001)). When determining whether a claim has been stated, the Court accepts as true all

                                  26

                                  27   1
                                        In the caption of her First Amended Complaint, Plaintiff names WestRock California, Inc., but
                                  28   she fails to allege any claims against that entity. See FAC at 4-5 (¶¶ 4-10). Thus, WestRock
                                       California, Inc. is not a party to this lawsuit.
                                                                                           2
                                          Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 3 of 20




                                   1   well-pled factual allegations and construes them in the light most favorable to the plaintiff. Reese

                                   2   v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). However, the Court need not

                                   3   “accept as true allegations that contradict matters properly subject to judicial notice” or “allegations

                                   4   that are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re

                                   5   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (internal quotation marks and citations

                                   6   omitted). While a complaint need not contain detailed factual allegations, it “must contain sufficient

                                   7   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

                                   8   Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

                                   9   claim is facially plausible when it “allows the court to draw the reasonable inference that the

                                  10   defendant is liable for the misconduct alleged.” Id. On a motion to dismiss, the Court’s review is

                                  11   limited to the face of the complaint and matters judicially noticeable. MGIC Indem. Corp. v.

                                  12   Weisman, 803 F.2d 500, 504 (9th Cir. 1986); N. Star Int’l v. Ariz. Corp. Comm’n, 720 F.2d 578, 581
Northern District of California
 United States District Court




                                  13   (9th Cir. 1983).

                                  14   III.    DISCUSSION
                                  15          A.     Claims against Non-Employing Defendants
                                  16           Defendants seek dismissal of all claims against WestRock Company; WestRock Consumer

                                  17   Packaging Group, LLC; WestRock MWV, LLC; WestRock California LLC; WestRock CP, LLC;

                                  18   and WestRock Packaging Systems, LLC (collectively, “Non-Employing Defendants”) and argue

                                  19   that Plaintiff fails to allege sufficient facts to support a plausible claim that an employment

                                  20   relationship existed between Plaintiff and the Non-Employing Defendants. Motion at 3.

                                  21           Under California law, “an employment relationship must exist in order for the California

                                  22   wage orders or the provisions of the Labor Code governing wages … to be applicable.” Post v.

                                  23   Palo/Haklar Associates, 23 Cal. 4th 942, 947 (2000) (citing 1 Wilcox, Cal. Employment Law §

                                  24   1.04[1][a], p. 1-9 (2000)). Corporate entities are presumed to have separate existences, and there is

                                  25   a strong presumption that a parent company is not the employer of its subsidiary’s employees. Laird

                                  26   v. Capital Cities/ABC, Inc., 68 Cal. App. 4th 727, 736 (1998) (citing Frank v. U.S. West, Inc., 3 F.3d

                                  27   1357, 1362 (10th Cir. 1993)).

                                  28           Here, Plaintiff acknowledges that her paystubs identify her employer as WestRock Services,
                                                                                           3
                                          Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 4 of 20




                                   1   LLC. FAC at 6-7 (¶ 14). This leads to a presumption that WestRock Services, LLC is Plaintiff’s

                                   2   employer.           See Cal. Gov’t Code § 12928 (“[T]here is a rebuttable presumption that ‘employer,’

                                   3   […], includes any person or entity identified as the employer on the employee’s Federal Form W-2

                                   4   (Wage and Tax Statement).”). Thus, the task before the Court is to determine whether Plaintiff has

                                   5   alleged sufficient facts that if true, would lead to a plausible inference that an employment

                                   6   relationship existed between Plaintiff and the non-employing Defendants

                                   7           In the FAC, Plaintiff alleges all Defendants employed her because they are all “alter egos,

                                   8   divisions, affiliates, integrated enterprises, joint employers, subsidiaries, parents, principals, related

                                   9   entities, co-conspirators, authorized agents, partners, joint venturers, and/or guarantors, actual or

                                  10   ostensible, of each other.” FAC at 6 (¶ 12). As for factual support of this laundry list of what

                                  11   appears to be every possible corporate relationship, Plaintiff alleges the following:

                                  12                   •     All policy documents Plaintiff signed at the time she was hired refer to “WestRock”
Northern District of California
 United States District Court




                                  13                         as her employer. FAC at 6 (¶¶ 13, 13.a).

                                  14                   •     The Company’s “Legal” website page states the WestRock Group is “comprised of

                                  15                         the WestRock Company of 1000 Abernathy Road NE, Atlanta, GA 30328, USA, and

                                  16                         all of its subsidiaries.” FAC at 6 (¶ 13.b).

                                  17                   •     Some of the Defendants share the same corporate addresses. FAC at 7 (¶¶ 15-16).

                                  18                   •     Some of the Defendants share the same corporate officers. FAC at 7-8 (¶¶ 17-19).

                                  19                   •     Some of the Defendants have the same or similar “type of business.” FAC at 8 (¶

                                  20                         20).

                                  21           In her opposition, Plaintiff argues that the above-mentioned facts support her allegations that

                                  22   Defendants are “joint employers, an integrated enterprise, and alter egos.” Plaintiff’s Opposition to

                                  23   Motion (“Opp’n”) at 3. The Court addresses below Plaintiff’s arguments as to each of her theories

                                  24   of liability.

                                  25                       1. Joint Employers
                                  26           The California Industrial Welfare Commission (“IWC”) has provided a test to establish joint

                                  27   employers under California law. See Martinez v. Combs, 49 Cal. 4th 35, 64 (2010). In Martinez,

                                  28   the California Supreme Court held that “to employ,” as used in California wage orders, means “(a)
                                                                                                4
                                          Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 5 of 20




                                   1   to exercise control over the wages, hours or working conditions, or (b) to suffer or permit to work,

                                   2   or (c) to engage, thereby creating a common law employment relationship.” Id.

                                   3          Plaintiff’s alleged facts are far from sufficient to support a joint employment relationship

                                   4   under the Martinez test. At best, Plaintiff has alleged that Defendants are affiliated entities and the

                                   5   WestRock Company is the parent entity – facts that Defendants do no dispute – by alleging: (1) her

                                   6   employment documents referred to her employer as “WestRock” (a name all Defendants share); (2)

                                   7   Defendants are affiliated as the WestRock Group under WestRock Company; (3) some of the

                                   8   Defendants share corporate addresses and management. See FAC at 6-8 (¶¶ 13-20). None of these

                                   9   facts establish a plausible claim that any of the Non-Employing Defendants had any control over

                                  10   Plaintiff’s wages, hours, and work conditions; allowed her to suffer or permit work; or engage her

                                  11   in any form. See Martinez, 49 Cal. 4th at 64.

                                  12          Under the Martinez framework, “a common address does not suggest that a sibling
Northern District of California
 United States District Court




                                  13   corporation controls the employee’s wages, hours, or working conditions; allows the employee to

                                  14   suffer work or permits him to work; or engages the employee, thereby creating a common law

                                  15   employment relationship.” Mata v. Manpower Inc., No. 14-CV-03787-LHK, 2016 WL 948997, at

                                  16   *10 (N.D. Cal. Mar. 14, 2016). Similarly, Plaintiff has provided no authority or analysis in support

                                  17   of her position that shared management renders one affiliate entity the joint employer of another

                                  18   affiliate entity’s employees. See id. at *11. There are simply no facts alleged that if taken as true

                                  19   at this pleading stage, would establish that any of the Non-Employing Defendants: (1) exercised

                                  20   control over Plaintiff’s wages, hours or working conditions, (2) had any authority to hire or terminate

                                  21   Plaintiff, or (3) engaged Plaintiff in an employment relationship. See Martinez, 49 Cal. 4th at 64.

                                  22          “While plaintiff is not required to conclusively establish that defendants were her joint

                                  23   employers at the pleading stage, plaintiff must at least allege some facts in support of this legal

                                  24   conclusion.” Hibbs-Rines v. Seagate Techs., LLC., No. C 08-05430 SI, 2009 WL 513496, at *5

                                  25   (N.D. Cal. Mar. 2, 2009). Here, Plaintiff has alleged none. The Court finds specifically egregious

                                  26   Plaintiff’s argument that a “joint employer” relationship has been sufficiently pled, while her FAC

                                  27   tells the Court almost nothing about any of the Defendants (e.g., what type business are they in?) or

                                  28   even about Plaintiff (e.g., what does she do?). Instead, Plaintiff baldly asserts that Defendants “are
                                                                                         5
                                          Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 6 of 20




                                   1   an interwoven fiction of parent and subsidiary relationships.” Opp’n at 5. This is insufficient.

                                   2          In short, the FAC lacks sufficient facts to lead to a plausible inference that the non-

                                   3   Employing Defendants were joint employers of Plaintiff.

                                   4                 2. Integrated Enterprise
                                   5          Federal courts in California apply the “integrated enterprise” test to claims arising from

                                   6   alleged violations of the California Labor Code where a plaintiff seeks to hold the parent corporation

                                   7   liable for California Labor Code violations. Johnson v. Serenity Transportation, Inc., No. 15-CV-

                                   8   02004-JSC, 2018 WL 3760983, at *2 (N.D. Cal. Aug. 8, 2018). In these cases, in determining

                                   9   whether two entities are liable as an integrated enterprise courts consider four factors: (1) centralized

                                  10   control of labor relations; (2) interrelation of operations; (3) common management; and (4) common

                                  11   ownership or financial control. Laird v. Capital Cities/ABC, Inc., 68 Cal. App. 4th 727, 737, 80

                                  12   Cal. Rptr. 2d 454, 460 (1998).
Northern District of California
 United States District Court




                                  13          As relevant to these factors, Plaintiff’s factual allegations, at best, lead to a plausible

                                  14   inference that Defendants share common management. But under the “integrated enterprise” test

                                  15   “common ownership or control alone is never enough to establish parent liability.” Laird, 68 Cal.

                                  16   App. 4th at 738. “Although courts consider the four factors together, they often deem centralized

                                  17   control of labor relations the most important.” Id. Plaintiff argues that facts alleged in the FAC

                                  18   “evidence centralized control of labor relations by and among the Defendants” because “[t]he parent

                                  19   company issued all policy documents signed by Plaintiff, and a subsidiary managed payroll.” Opp’n

                                  20   at 7 (citing FAC at 6 (¶ 13)).          This argument can most generously be described as a

                                  21   mischaracterization of the factual allegations in the FAC.

                                  22          First, The FAC simply alleges that “[a]ll policy documents signed by [Plaintiff] refer to the

                                  23   employer as ‘WestRock.’” See FAC at 6 (¶ 13). It is unclear which “WestRock” Defendant the

                                  24   FAC refers to, where all Defendants – including the one identified as Plaintiff’s employer on her

                                  25   paystubs – has a name that includes “WestRock.” Second, The FAC is devoid of any facts

                                  26   establishing who controls Plaintiff’s work – whatever that work is – let alone support an inference

                                  27   that “centralized control of labor relations” existed among the Defendants. Third, the identification

                                  28   of WestRock Services, LLC as Plaintiff’s employer on her paystubs (FAC at 6-7 (¶ 14)) leads to a
                                                                                          6
                                           Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 7 of 20




                                   1   presumption that WestRock Services, LLC is her employer – not that WestRock Services, LLC is

                                   2   “a subsidiary manag[ing] payroll” as Plaintiff suggests. See Cal. Gov’t Code § 12928; Opp’n at 5.

                                   3           In sum, Plaintiff has failed to allege sufficient facts to support a claim based on integrated

                                   4   enterprise liability against the Non-Employing Defendants. 2

                                   5                 3. Alter Ego
                                   6           “It is well recognized that the law permits the incorporation of businesses for the very

                                   7   purpose of isolating liabilities among separate entities.” Pac. Landmark Hotel, Ltd. v. Marriott

                                   8   Hotels, Inc., 19 Cal. App. 4th 615 (1993), as modified on denial of reh’g (Nov. 5, 1993). Under

                                   9   California law, “[a]lter ego is an extreme remedy, sparingly used.” Sonora Diamond Corp. v.

                                  10   Superior Court, 83 Cal. App. 4th 523, 539 (2000). “To justify piercing the corporate veil on an alter

                                  11   ego theory in order to hold a parent corporation liable for the acts or omissions of its subsidiary, a

                                  12   plaintiff must show that there is such a unity of interest and ownership between the two corporations
Northern District of California
 United States District Court




                                  13   that their separate personalities no longer exist, and that an inequitable result would follow if the

                                  14   parent were not held liable.” Laird, 68 Cal. App. 4th at 742; see also Sandoval v. Ali, 34 F. Supp.

                                  15   3d 1031, 1040 (N.D. Cal. Mar. 28, 2014).

                                  16           Courts consider nine factors in assessing whether the unity of interest prong of an alter ego

                                  17   relationship is satisfied:
                                                       (1) the commingling of funds and other assets of the entities, (2) the
                                  18                   holding out by one entity that it is liable for the debts of the other, (3)
                                                       identical equitable ownership of the entities, (4) use of the same
                                  19                   offices and employees, (5) use of one as a mere shell or conduit for
                                                       the affairs of the other, (6) inadequate capitalization, (7) disregard of
                                  20                   corporate formalities, (8) lack of segregation of corporate records, and
                                                       (9) identical directors and officers.
                                  21
                                       Park Miller, LLC v. Durham Grp., Ltd., No. 19-CV-04185-WHO, 2020 WL 1955652, at *13 (N.D.
                                  22
                                       Cal. Apr. 23, 2020) (citation omitted). While a court need not find that every factor is present,
                                  23
                                       Updateme Inc. v. Axel Springer SE, No. 17-CV-05054-SI, 2018 WL 1184797, at *10 (N.D. Cal.
                                  24
                                       Mar. 7, 2018), in the Ninth Circuit “[t]otal ownership and shared management personnel are alone
                                  25

                                  26

                                  27
                                       2
                                        Defendants challenge the applicability of the “integrated enterprise” test to affiliate entities because
                                       this test is generally used in the context of parent-subsidiary relationships. Reply at 4-5. The Court
                                  28   need not resolve this issue at this juncture because Plaintiff’s claims fail as to all Non-Employing
                                       Defendants.
                                                                                           7
                                          Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 8 of 20




                                   1   insufficient to establish the requisite level of control.” Ranza v. Nike, Inc., 793 F.3d 1059, 1073 (9th

                                   2   Cir. 2015).

                                   3           Plaintiff’s alter ego allegations are too conclusory to survive a motion to dismiss. In the

                                   4   FAC, Plaintiff makes the following conclusory and illogical allegation: “Each Defendant was

                                   5   completely dominated by his, her or its co-Defendant, and each was the alter ego of the other.” FAC

                                   6   at 6 (¶ 12). As for her factual allegations, Plaintiff again relies on (1) unity in the onboarding process

                                   7   (FAC at 6 (¶ 13.a)); (2) WestRock Group includes WestRock Company and all of its subsidiaries

                                   8   (id. ¶ at 6 (13.b)); (3) some Defendants share the same address (id. at 6-7 (¶¶ 13-15)); and (4) some

                                   9   Defendants share corporate officers (id. at 7-8 (¶¶ 17-19)). Again, at best, Plaintiff has alleged that

                                  10   Defendants are affiliated and share common management. Plaintiff’s allegation, accepted as true at

                                  11   the pleading stage, do not justify piercing the corporate veil under the alter ego theory. Ranza, 793

                                  12   F.3d at 1073; see also Park Miller, 2020 WL 1955652, at *14 (“[T]otal ownership, shared office
Northern District of California
 United States District Court




                                  13   space and/or shared management personnel is not enough to show unity of interest.”).

                                  14           In her opposition, Plaintiff points to a declaration by Defendants’ General Counsel and

                                  15   Assistant Secretary, Kevin A. Maxwell, (Defendant WestRock California, LLC’s Motion to Dismiss

                                  16   Pursuant to Federal Rules of Civil Procedure 21) in which he states: “I am responsible for overseeing

                                  17   WestRock’s legal entity management, which requires me to have knowledge of and be familiar with

                                  18   the corporate structure and business operations of WestRock’s legal entities, including the other

                                  19   named defendants in this action.” Opp’n at 10 (citing ECF 28-2 ¶ 1). According to Plaintiff, Mr.

                                  20   Maxwell’s declaration “lends further weight” to Plaintiff’s alter ego theory. Id. Defendants object

                                  21   to “Plaintiff relying on any evidence beyond what is contained in the four corners of Plaintiff’s First

                                  22   Amended Complaint.” Defendants’ Reply in Support of Motion (“Reply”) at 7, n.1. The Court

                                  23   agrees with Defendants and declines to consider Plaintiff’s reliance on evidence outside of the

                                  24   pleadings and not subject to judicial notice. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d

                                  25   988, 998 (9th Cir. 2018).

                                  26           Thus, Plaintiff has failed to state sufficient facts to support an inference of alter ego liability

                                  27   against the Non-Employing Defendants.

                                  28
                                                                                           8
                                          Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 9 of 20



                                                    4. Leave to Amend
                                   1
                                              In deciding whether to grant leave to amend, the Court must consider the factors set forth by
                                   2
                                       the Supreme Court in Foman v. Davis, 371 U.S. 178 (1962), and discussed at length by the Ninth
                                   3
                                       Circuit in Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048 (9th Cir. 2009). A district court
                                   4
                                       ordinarily must grant leave to amend unless one or more of the Foman factors is present: (1) undue
                                   5
                                       delay, (2) bad faith or dilatory motive, (3) repeated failure to cure deficiencies by amendment, (4)
                                   6
                                       undue prejudice to the opposing party, or (5) futility of amendment. Eminence Capital, 316 F.3d at
                                   7
                                       1052. “[I]t is the consideration of prejudice to the opposing party that carries the greatest weight.”
                                   8
                                       Id. However, a strong showing with respect to one of the other factors may warrant denial of leave
                                   9
                                       to amend. Id.
                                  10
                                              Plaintiff filed her original complaint on November 14, 2019, in California state court. ECF
                                  11
                                       1-1. Defendants removed the case to federal court and moved to dismiss. See ECF 1; ECF 15
                                  12
Northern District of California




                                       (motion to dismiss under Fed. R. Civ. P. 12(b)(b)); ECF 19 (motion to dismiss under Fed. R. Civ.
 United States District Court




                                  13
                                       P. 21). After having an opportunity to review Defendants’ motions to dismiss, Plaintiff timely
                                  14
                                       amended her complaint. See FAC. The Court subsequently terminated Defendants’ first set of
                                  15
                                       motions to dismiss. ECF 26. Defendants then moved to dismiss the FAC.
                                  16
                                              In their first motion to dismiss, like in the present Motion, Defendants challenged the
                                  17
                                       sufficiency of Plaintiff’s allegations as to the liability of Defendants as employers. See ECF 15.
                                  18
                                       Specifically, Defendants argued that Plaintiff had sued seven different entities without alleging facts
                                  19
                                       “regarding joint employment or any relationship between Defendants that could support liability.”
                                  20
                                       Id. at 4. Defendants further noted the relevant authority regarding what it means to “employ”
                                  21
                                       someone in California. Id. at 4-5 (citing Martinez, 49 Cal. 4th at 49). In her FAC Plaintiff attempted
                                  22
                                       to cure the identified deficiencies. Importantly, Plaintiff acknowledged that WestRock Services,
                                  23
                                       LLC is identified as her employer on her paystubs. See FAC at 6-7 (¶ 14). But Plaintiff’s factual
                                  24
                                       allegations as to the Non-Employing Defendants fall woefully short of what is required to state a
                                  25
                                       plausible claim against any of the Non-Employing Defendants, as explained in this Order.
                                  26
                                              As to WestRock Company, the parent entity for WestRock Services, LLC (Plaintiff’s
                                  27
                                       presumptive employer), the Court finds that leave to amend is warranted because additional facts
                                  28
                                                                                         9
                                         Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 10 of 20




                                   1   may be alleged to support one or more of Plaintiff’s theories of liability (i.e., joint liability,

                                   2   integrated enterprises, or alter ego). Thus, Plaintiff’s claims against WestRock Company are

                                   3   DISMISSED WITH LEAVE TO AMEND.

                                   4          But Plaintiff’s allegations as to the affiliate entities are too implausible to warrant leave to

                                   5   amend. Plaintiff had an opportunity to cure the defects in her complaint as to the affiliate entities

                                   6   and failed to add any factual allegations that could come close to stating a plausible claim of liability

                                   7   as to those entities – making further amendment a futile exercise and prejudicial to those Defendants

                                   8   who have now twice moved to dismiss Plaintiff’s implausible claims against them. Accordingly,

                                   9   Plaintiff’s claims against WestRock Consumer Packaging Group, LLC; WestRock MWV, LLC;

                                  10   WestRock California LLC; WestRock Cp, LLC; and WestRock Packaging Systems, LLC are

                                  11   DISMISSED WITHOUT LEAVE TO AMEND.

                                  12          At the Hearing, the Court noted that it was inclined to grant leave to amend as to all
Northern District of California
 United States District Court




                                  13   Defendants. However, upon further reflection and careful review of the record, the Court now finds

                                  14   that any amendment as to the affiliate entities would be futile.

                                  15          B.    Sufficiency of Plaintiff’s Claims
                                  16          Next Defendants argue that none of Plaintiff’s causes of action are adequately pled. Motion

                                  17   at 7-11. The Court addresses each argument in turn below.

                                  18                 1. Failure to Provide Meal and Rest Periods (First and Second Causes of
                                                        Action)
                                  19
                                              Defendants move to dismiss Plaintiff’s claims for denied meal and rest periods and argue
                                  20
                                       that Plaintiff’s allegations are “nothing more than legal conclusions,” because “Plaintiff offers no
                                  21
                                       substantive facts whatsoever regarding how Defendants required Plaintiff to work through her meal
                                  22
                                       or rest breaks, let alone specific examples on when such allegedly occurred.” Motion at 8.
                                  23
                                              Under California Labor Code Section 226.7, an employer is prohibited from requiring
                                  24
                                       employees to work during a meal or rest period mandated by a wage order. Cal. Lab. Code §
                                  25
                                       226.7(a). An employer who fails to comply must pay an additional hour of pay for each workday
                                  26
                                       that a meal or rest break is not provided. Cal. Lab. Code § 226.7(b). Pursuant to California’s
                                  27
                                       Industrial IWC Wage Order 4–2001, an employer is required to provide at least a thirty-minute meal
                                  28
                                                                                          10
                                         Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 11 of 20




                                   1   period per five-hour work period. Cal. Code Regs. Tit. 8, § 11040(11); see also Cal. Labor Code §

                                   2   512.

                                   3           Plaintiff alleges that she and the putative class members have been (and continue to be)

                                   4   “denied the opportunity to take full, uninterrupted, and timely meal periods.” FAC at 11 (¶ 21).

                                   5   According to Plaintiff, Defendants maintain a common policy that non-exempt employees “may

                                   6   take meal breaks only at a designated time” and only with “permission from a manager or

                                   7   supervisor.” Id. at 10 (¶ 17). Specifically, Plaintiff alleges that she and other putative class members

                                   8   were “required to relieve members of their team for meal breaks which often resulted in late meal

                                   9   breaks more than 5 or 6 hours after their scheduled start time.” Id. at 11 (¶ 18). This was because

                                  10   “machines ran consistently 24 hours a day and were not shut off for meal breaks,” resulting in late

                                  11   meal breaks after the fifth hour of work. Id. Further, Plaintiff alleges that Defendants “failed to

                                  12   maintain adequate staffing levels which resulted in [class members] clocking in and out for meal
Northern District of California
 United States District Court




                                  13   breaks after the fifth hour of work.” Id. at 11 (¶ 19).

                                  14           Defendants argue that Plaintiff's claim is insufficient under the standard set forth in Brinker

                                  15   Restaurant Corp. v. Superior Court, 53 Cal.4th 1004 (2012). See Reply at 9. In Brinker, the

                                  16   California Supreme Court held that an employer complies with California labor laws and the

                                  17   applicable wage order if it “relieves its employees of all duty, relinquishes control over their

                                  18   activities and permits them a reasonable opportunity to take an uninterrupted 30–minute break, and

                                  19   does not impede or discourage them from doing so.” Id. at 1040. But an employer “is not obligated

                                  20   to police meal breaks and ensure no work thereafter is performed. Bona fide relief from duty and

                                  21   the relinquishing of control satisfies the employer’s obligations[.]” Id. at 1040–41. Defendants

                                  22   argue that Brinker requires that Plaintiff “must allege how exactly the employer denied those meal

                                  23   and rest breaks.” Reply at 9; see also Motion at 8 (citing Brown v. Wal-Mart Stores, Inc., Case No.

                                  24   C 08-5221 SI, 2013 U.S. Dist. LEXIS 55930, at *13-14 (N.D. Cal. Apr. 18, 2013) (granting motion

                                  25   to dismiss where the plaintiffs alleged that the defendant pressured, incentivized, and discouraged

                                  26   the Drivers from taking lunch breaks, yet did not provide any facts surrounding these alleged

                                  27   tactics).

                                  28           While not a model of clarity, the FAC describes some facts as to how Defendants allegedly
                                                                                         11
                                         Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 12 of 20




                                   1   failed to relieve the employees of their duties for meal and rest breaks: employees were not allowed

                                   2   to take a break outside of designated times and without permission from a manager or supervisor;

                                   3   employers were required to relieve members of their team for meal breaks; and due to short staffing

                                   4   of the 24/7 operation, employees received late and interrupted breaks. FAC at 10-11 (¶¶ 17-19).

                                   5   Although these general allegations suggest that the Defendants may be liable for the misconduct

                                   6   alleged in the abstract, they fail to state a plausible claim that Plaintiff is entitled to relief for the

                                   7   allegedly illegal conduct. This is because “[n]owhere in the [FAC] does [Plaintiff] provide any

                                   8   factual information to suggest that [she] personally worked any shift that was long enough to trigger

                                   9   meal and rest break obligations.” Haralson v. United Airlines, Inc., 224 F. Supp. 3d 928, 940 (N.D.

                                  10   Cal. 2016). As they stand, the allegations in the FAC run afoul of the Ninth Circuit’s decision in

                                  11   Landers v. Quality Communications, Inc., 771 F.3d 638, 646 (9th Cir. 2014), as amended (Jan. 26,

                                  12   2015), as discussed in more detail with respect to Plaintiff's third and fourth causes of action. See
Northern District of California
 United States District Court




                                  13   e.g., Cortez v. United Nat. Foods, Inc., No. 18-CV-04603-BLF, 2019 WL 955001, at *10 (N.D. Cal.

                                  14   Feb. 27, 2019) (applying Landers to meal and rest break claim); Guerrero v. Halliburton Energy

                                  15   Servs., Inc., No. 1:16-CV-1300-LJO-JLT, 2016 WL 6494296, at *5-6 (E.D. Cal. Nov. 2, 2016)

                                  16   (same); Reilly v. Recreational Equip., Inc., No. 18-CV-07385-LB, 2019 WL 1024960, at *5 (N.D.

                                  17   Cal. Mar. 4, 2019) (same).

                                  18           Because Plaintiff could cure these deficiencies with amendment, Defendants’ Motion to

                                  19   Dismiss Plaintiff’s first and second causes of action is GRANTED WITH LEAVE TO AMEND.

                                  20                 2. Failure to Pay Overtime and Minimum Wages (Third and Fourth Causes of
                                                        Action)
                                  21
                                               Defendants also move to dismiss Plaintiff’s claims for unpaid overtime and minimum wage
                                  22
                                       as conclusory. Motion at 7-8. Under California Labor Code § 1194, “any employee receiving less
                                  23
                                       than the legal minimum wage or the legal overtime compensation applicable to the employee is
                                  24
                                       entitled to recover in a civil action the unpaid balance of the full amount of this minimum wage or
                                  25
                                       overtime compensation, including interest thereon, reasonable attorney’s fees, and costs of suit.”
                                  26
                                       Cal. Lab. Code § 1194. Labor Code § 1197 makes it unlawful for an employer to pay an employee
                                  27
                                       less than the minimum wage. Cal. Lab. Code § 1197. Further, California Labor Code § 1198
                                  28
                                                                                          12
                                         Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 13 of 20




                                   1   provides that “[t]he maximum hours of work and the standard conditions of labor fixed by the

                                   2   commission shall be the maximum hours of work and the standard conditions of labor for

                                   3   employees. The employment of any employee for longer hours than those fixed by the order or

                                   4   under conditions of labor prohibited by the order is unlawful.” Cal. Lab. Code § 1198.

                                   5          Although Plaintiff recounts each of these statutes in the FAC, she does not plausibly state a

                                   6   claim that Defendants violated any of these provisions with respect to her or any of the putative

                                   7   class members. This is because Plaintiff pleads no facts raising the inference that she or any of the

                                   8   class members worked more than 40 hours in a given week without being compensated for that time.

                                   9   The Court credits Plaintiff’s allegation that Defendants failed to pay overtime at the correct rate and

                                  10   required or permitted Plaintiff and putative class members to work off the clock and during meal

                                  11   and rest breaks. FAC at 14 (¶ 34), 16 (¶¶ 43-44). However, in Landers, the Ninth Circuit held that

                                  12   in order to state a plausible claim for failure to pay overtime or minimum wages, “at a minimum the
Northern District of California
 United States District Court




                                  13   plaintiff must allege at least one workweek when he worked in excess of forty hours and was not

                                  14   paid for the excess hours in that workweek, or was not paid minimum wages.” 771 F.3d at 646.

                                  15          Although Plaintiff need not identify a calendar week or particular instance where she was

                                  16   denied overtime wages, she must plead facts giving rise to a plausible inference that such an instance

                                  17   actually occurred. Plaintiff has not done so here. Her bare assertions that Defendants “routinely

                                  18   failed to calculate overtime pay accurately” (FAC at 14 (¶ 34)) or required her and the putative class

                                  19   members “to finish work in progress while clocked-out for their meal breaks” (FAC at 16 (¶ 44))

                                  20   are conclusory and insufficient under the standard set forth in Landers. See Perez v. Wells Fargo

                                  21   & Co., 75 F. Supp. 3d 1184, 1191 (N.D. Cal. 2014) (“Under Landers, allegations such as those

                                  22   asserted in the FAC—that certain plaintiffs ‘regularly’ or ‘regularly and consistently’ worked more

                                  23   than 40 hours per week—fall short of the Twombly/Iqbal standard and are thus insufficient to state

                                  24   a claim for denial of overtime compensation.”).

                                  25          Plaintiff’s claims also lack facts regarding “what period of time or type of conduct” she is

                                  26   counting as hours worked. Tan v. GrubHub, Inc., 171 F. Supp. 3d 998, 1008 (N.D. Cal. 2016)

                                  27   (declining to conclude that plaintiffs’ minimum wage or overtime claims were plausible without

                                  28   “basic facts,” where there were “no allegations about what period of time or type of conduct
                                                                                         13
                                         Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 14 of 20




                                   1   [p]laintiffs are counting as hours worked.”). In fact, the FAC is devoid of any facts about what type

                                   2   of work Plaintiff does – let alone what conduct she is counting at overtime. Accordingly, Plaintiff’s

                                   3   allegations “raise the possibility of undercompensation” but “a possibility is not the same as

                                   4   plausibility.” Landers, 771 F.3d at 646 (internal quotations omitted); see also Freeman v. Zillow,

                                   5   Inc., No. SA-CV-1401843, 2015 WL 5179511, at *4 (C.D. Cal. Mar. 19, 2015).

                                   6           Thus, Defendants’ Motion as to Plaintiff’s claims for unpaid minimum wage and overtime

                                   7   is GRANTED WITH LEAVE TO AMEND.

                                   8                 3. Failure to Pay All Wages upon Termination (Fifth Cause of Action)
                                   9           Defendants next move to dismiss Plaintiff’s claim for failure to pay discharged and quitting

                                  10   employees at the time of discharge. Motion at 10-11. Plaintiff’s fifth cause of action alleges that

                                  11   Defendants willfully failed to pay Plaintiff and the putative class members all of their accrued wages

                                  12   at the time of termination (or within 72 hours) and demands waiting time penalties pursuant to
Northern District of California
 United States District Court




                                  13   California Labor Code section 203 “as well as other available remedies.” FAC at 18 (¶¶ 53-54).

                                  14           Plaintiff brings this Claim under California Labor Code §§ 201, 202, and 203. Those

                                  15   statutes, in relevant parts, provide:

                                  16                   If an employer discharges an employee, the wages earned and unpaid
                                                       at the time of discharge are due and payable immediately.
                                  17
                                       Cal. Lab. Code § 201(a).
                                  18
                                                       If an employee not having a written contract for a definite period quits
                                  19                   his or her employment, his or her wages shall become due and payable
                                                       not later than 72 hours thereafter, unless the employee has given 72
                                  20                   hours previous notice of his or her intention to quit, in which case the
                                                       employee is entitled to his or her wages at the time of quitting.
                                  21
                                       Cal. Lab. Code § 202(a).
                                  22
                                                       If an employer willfully fails to pay, without abatement or reduction,
                                  23                   in accordance with Sections 201, 201.5, 202, and 205.5, any wages of
                                                       an employee who is discharged or who quits, the wages of the
                                  24                   employee shall continue as a penalty from the due date thereof at the
                                                       same rate until paid or until an action therefor is commenced; but the
                                  25                   wages shall not continue for more than 30 days.
                                  26   Cal. Lab. Code § 203.

                                  27           Defendants correctly note that Plaintiff may not bring a claim under these statutes because

                                  28   she lacks standing as a current employee (i.e., not terminated). Motion at 10-11 (citing FAC at 4 (¶
                                                                                         14
                                         Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 15 of 20




                                   1   3) (“Plaintiff is employed by Defendants as a non-exempt employee in Salinas, California from

                                   2   approximately February 11, 2019 to present.”).

                                   3          Section 201(a) refers to an employer’s discharge of an employee, section 202(a) refers to an

                                   4   employee’s resignation, and section 203 refers to an employee who is discharged or who quits.

                                   5   Because Plaintiff alleges that she remains employed by Defendants, she does not have valid claims

                                   6   under section 203. In other words, because Plaintiff has failed to properly allege violations of

                                   7   sections 201 and 202, she is not entitled to the penalties under section 203. Pulido v. Coca-Cola

                                   8   Enterprises, Inc., No. EDCV06-406VAP(OPX), 2006 WL 1699328, at *3 (C.D. Cal. May 25, 2006).

                                   9          Plaintiff responds that she may bring a claim under PAGA because she has alleged other

                                  10   violations of the California Labor Code that affect her directly. See Opp’n at 17-18. But this

                                  11   argument is irrelevant with respect to Defendants’ challenge to Plaintiff’s fifth cause of action where

                                  12   she seeks penalties under section 203 as an individual and class representative – not under PAGA.
Northern District of California
 United States District Court




                                  13          And any amendment to this cause of action would be futile because Plaintiff is a current

                                  14   employee. Thus, the Court DISMISSES Plaintiff’s claim for unpaid wages upon termination

                                  15   WITHOUT LEAVE TO AMEND.

                                  16                4. Inaccurate Wage Statements (Sixth and Seventh Causes of Action)
                                  17          Defendants seek to dismiss Plaintiff’s claims for inaccurate wage statements to the extent

                                  18   they are derivative of her off-the-clock allegations. Motion at 9-10. In other words, Defendants

                                  19   argue that Plaintiff cannot state a claim for inaccurate wage as a matter of law, if those claims are

                                  20   predicated on her allegation that she worked off the clock and therefore her wage statements

                                  21   allegedly did not accurately reflect her total hours worked. Id. Defendants rely on Maldonado v.

                                  22   Epsilon Plastics, Inc., 22 Cal. App. 5th 1308 (2018) for the proposition that “wage statements

                                  23   comply with section 226 when they reflect what an employee was actually paid, not what the

                                  24   employee claims should have been paid due to alleged off-the-clock work.” Motion at 10.

                                  25          First, Plaintiff responds that her claims for inaccurate wage statements are not “wholly

                                  26   derivative” of the other claims – but “a direct violation of California Labor Code section 226, as

                                  27   well.” Opp’n at 16. Plaintiff then goes on to explain the alleged deficiencies in the wage statements

                                  28   – none of which appear in her FAC and thus cannot be considered in deciding this Motion. See
                                                                                         15
                                         Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 16 of 20




                                   1   Opp’n at 16-17. In the FAC, the claims for inaccurate wage statements add no independent facts

                                   2   and rely solely on Plaintiff’s other claims. See FAC at 18-20 (¶¶ 56-64). Accordingly, the Court

                                   3   concludes that the claims for wage statements in the FAC are derivative of Plaintiff’s other claims

                                   4   – and thus they rise and fall with her wage and hour claims.

                                   5          That said, the Court is not persuaded that “wholly derivative” claims for inaccurate wage

                                   6   statements fail as a matter of law. “Courts in this District have repeatedly found that section 226

                                   7   claims are adequately pleaded even if they are derivative of other wage and hour claims.” Fodera

                                   8   v. Equinox Holdings, Inc., No. 19-CV-05072-WHO, 2020 WL 3961985, at *5 (N.D. Cal. July 13,

                                   9   2020) (collecting cases). And Maldonado is distinguishable. In Maldonado, the plaintiffs argued

                                  10   that that the wage statement was inaccurate not because it did not include all hours worked, but

                                  11   because it did not correctly state the rate of pay for those hours. Id. at 1336. The Maldonado court

                                  12   found that plaintiff cannot maintain a claim under 226(a) based on additional wages allegedly owed
Northern District of California
 United States District Court




                                  13   to the plaintiff if the wage statement contains the accurate amount of hours worked. See Maldonado,

                                  14   22 Cal. App. 5th at 1336-37. (“But only the absence of the hours worked will give rise to an

                                  15   inference of injury; the absence of accurate wages earned will be remedied by the violated wage

                                  16   and hour law itself, as is the case here.”). In contrast, here, Plaintiff alleges an absence of actual

                                  17   hours worked (as well as inaccurate rates) on her wage statement. See e.g., FAC at 20 (¶ 62) (“[T]he

                                  18   total hours worked for some pay periods does not accurately coincide with the hours on the time

                                  19   records.”).

                                  20          In conclusion, Defendants’ Motion to Dismiss Plaintiff’s inaccurate wage statement claims

                                  21   is GRANTED WITH LEAVE TO AMEND. Plaintiff also has LEAVE TO AMEND her inaccurate

                                  22   wage statement claims as to her non-derivative theory of liability.

                                  23                 5. Failure to Reimburse Business Expenses (Eighth Cause of Action)
                                  24          Next, Defendants move to dismiss Plaintiff’s claim for failure to reimburse employees for

                                  25   necessary business expenses.

                                  26          California Labor Code § 2802(a) requires employers to “indemnify his or her employee for

                                  27   all necessary expenditures or losses incurred by the employee in direct consequence of the discharge

                                  28   of his or her duties, or of his or her obedience to the directions of the employer.” Cal. Lab. Code. §
                                                                                        16
                                         Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 17 of 20




                                   1   2802(a). To recover under section 2802, an employee must show that “(i) [she] made expenditures

                                   2   or incurred losses; (ii) the expenditures or losses were incurred in direct consequence of the

                                   3   employee’s discharge of his or her duties, or obedience to the directions of the employer; and (iii)

                                   4   the expenditures or losses were reasonable and necessary.” Marr v. Bank of Am., Case No. 09-cv-

                                   5   05978-WHA, 2011 WL 845914, at *1 (N.D. Cal. Mar. 8, 2011), aff’d sub nom. Marr v. Bank of

                                   6   Am., NA, 506 F. App’x 661 (9th Cir. 2013). In addition, the employer “must either know or have

                                   7   reason to know that the employee has incurred an expense.” Stuart v. RadioShack Corp., 641 F.

                                   8   Supp. 2d 901, 904 (N.D. Cal. 2009).

                                   9          Plaintiff alleges that Defendants failed to reimburse Plaintiff and putative class members for

                                  10   business expenses “including but not limited to expenses for tools, steel toed boots, uniform-related

                                  11   expenses, usage of personal cell phones, and other employment-related expenses.” FAC at 21 (¶

                                  12   67). Plaintiff further alleges that Plaintiff and other putative class members were required to wear
Northern District of California
 United States District Court




                                  13   “steel-toe work boots” and “buy tools” but fails to allege facts as to why these items were

                                  14   “reasonable and necessary” to perform their jobs or whether Defendants “knew or had reason to

                                  15   know” that the employees incurred those expenses. In fact, Plaintiff fails to even allege what her

                                  16   job functions are. The conclusory nature of Plaintiff’s allegations is further evidenced by the fact

                                  17   Plaintiff seeks to represent all current and former non-exempt employees of all seven Defendants –

                                  18   making it extremely implausible that all these employees (regardless of their job functions)

                                  19   performed duties in which tools, steel toed boots, uniforms, and cell phones were necessary and

                                  20   reasonable.

                                  21          Accordingly, the Court GRANTS Defendants’ Motion to dismiss Plaintiff’s claim for

                                  22   unreimbursed business expenses WITH LEAVE TO AMEND.

                                  23                 6. Unfair Competition (Ninth Cause of Action)
                                  24          Defendants also seek dismissal of Plaintiff’s Unfair Competition claims as derivative of

                                  25   other inadequately pled claims for unpaid wages, denied meal and rest periods, and unreimbursed

                                  26   business expenses. Motion at 9. Defendants argue that because liability on this claim “depend[s]

                                  27   upon and [is] only triggered upon Plaintiff proving liability on the underlying claims for alleged

                                  28   unpaid wages, denied meal and rest periods, and unreimbursed business expenses,” this claim should
                                                                                        17
                                         Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 18 of 20




                                   1   be dismissed as well. Id. (citing Reilly v. Recreational Equip., Inc., No. 18-CV-07385-LB, 2019

                                   2   WL 1024960, at *6 (N.D. Cal. Mar. 4, 2019) (dismissing derivative unfair competition claim

                                   3   because the underlying claims for alleged minimum-wage, overtime, meal-break, and rest-period

                                   4   claims were insufficiently pled)). Plaintiff does not respond to this argument. See generally, Opp’n.

                                   5          The Court agrees with Defendants. Plaintiff’s unfair competition claim relies on and is

                                   6   derivative of her minimum wage, overtime, meal/rest-period, and unreimbursed business expenses

                                   7   claims. Accordingly, Defendants’ Motion to dismiss is GRANTED WITH LEAVE TO AMEND.

                                   8                 7. PAGA Penalties (Tenth Cause of Action)
                                   9          Similarly, Defendants argue that Plaintiff’s PAGA claim should be dismissed to the extent

                                  10   it is derivative of her other inadequately pled claims. See Motion at 2. Plaintiff responds by arguing

                                  11   that she has standing to bring a claim for PAGA penalties as to the alleged violations of sections

                                  12   201, 202, and 203 of the Labor Code. Opp’n at 17-18. But Defendants do not challenge Plaintiff’s
Northern District of California
 United States District Court




                                  13   standing as a PAGA representative – only that her claim for PAGA penalties fails to the extent that

                                  14   it is derivative of Plaintiff’s other inadequately pled claims. See Reply at 2. Thus, there is no dispute

                                  15   that Plaintiff has standing to bring a PAGA claim as to all of the alleged violations of California

                                  16   Labor Code because she alleges that she is employed by Defendants and affected by “one or more”

                                  17   of the alleged violations – even if she was not personally injured by every alleged violation. Huff

                                  18   v. Securitas Sec. Servs. USA, Inc., 23 Cal. App. 5th 745, 757 (2018).

                                  19          That said, Plaintiff’s PAGA claim does not add any factual allegations and is derivative of

                                  20   her Labor Code claims. FAC at 23-24 (¶¶ 77-81). Defendants’ Motion to dismiss the PAGA claim

                                  21   is therefore GRANTED WITH LEAVE TO AMEND for the reasons discussed above regarding the

                                  22   underlying Labor Code violations the Court has now dismissed. See Price v. Starbucks Corp., 192

                                  23   Cal. App. 4th 1136, 1147 (2011) (“Because the underlying causes of action fail, the derivative UCL

                                  24   and PAGA claims also fail.”). Plaintiff also has LEAVE TO AMEND her PAGA claim (but not the

                                  25   substantive claim) for failure to pay all wages upon termination.

                                  26          The Court reminds Plaintiff that her claims for Labor Code violations will be viable only to

                                  27   the extent that she can plausibly allege facts showing that she has personally suffered the alleged

                                  28   wrong. As presented, the FAC seems to be an attempt to impermissibly inflate the size of the class
                                                                                          18
                                         Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 19 of 20




                                   1   and the reach to unrelated companies without adequate factual support.

                                   2   IV.    ORDER
                                   3          For the foregoing reasons, Defendants’ Motion to Dismiss at ECF 28 is:

                                   4              •   GRANTED as to Plaintiff’s claims against WestRock Company and WestRock

                                   5                  Services, LLC WITH LEAVE TO AMEND.

                                   6              •   GRANTED as to Plaintiff’s claims against WestRock Consumer Packaging Group,

                                   7                  LLC; WestRock MWV, LLC; WestRock California LLC; WestRock CP, LLC; and

                                   8                  WestRock Packaging Systems, LLC WITHOUT LEAVE TO AMNED.

                                   9              •   GRANTED WITH LEAVE TO AMEND as to Plaintiff’s first and second causes of

                                  10                  action for failure to provide meal and rest periods.

                                  11              •   GRANTED WITH LEAVE TO AMEND as to Plaintiff’s third and fourth causes of

                                  12                  action for failure to pay overtime and minimum wages.
Northern District of California
 United States District Court




                                  13              •   GRANTED WITHOUT LEAVE TO AMEND as to Plaintiff’s fifth cause of action

                                  14                  for failure to pay all wages upon termination.

                                  15              •   GRANTED WITH LEAVE TO AMEND as to Plaintiff’s sixth and seventh causes

                                  16                  of action for inaccurate wage statements.

                                  17              •   GRANTED WITH LEAVE TO AMEND as to Plaintiff’s eight cause of action for

                                  18                  failure to reimburse business expenses.

                                  19              •   GRANTED WITH LEAVE TO AMEND as to Plaintiff’s ninth cause of action for

                                  20                  unfair competition.

                                  21              •   GRANTED WITH LEAVE TO AMEND as to Plaintiff’s tenth cause of action for

                                  22                  PAGA penalties.

                                  23          Any amended complaint must be filed within 21 days of this Order. Plaintiff may only

                                  24   amend her claims and shall not add new claims or new parties without leave of Court. The Court

                                  25   requests that the chambers copy of any amended complaint be a redlined version, in color.

                                  26          WestRock California LLC’s Motion to Dismiss Pursuant to Fed. R. of Civ. P. 21 at ECF 29

                                  27   is TERMINATED AS MOOT.

                                  28
                                                                                        19
                                         Case 5:20-cv-01666-BLF Document 52 Filed 08/24/20 Page 20 of 20




                                   1         IT IS SO ORDERED.

                                   2

                                   3   Dated: August 24, 2020

                                   4                                        ______________________________________
                                                                            BETH LABSON FREEMAN
                                   5                                        United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            20
